               Case 4:17-cr-00028-JST Document 215 Filed 03/18/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT DAVID REES (CABN 229441)
   ALEXIS LOEB (CABN 269895)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7210
             FAX: (415) 436-7027
 8           Email: robert.rees@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                       )   CASE NO. 17-0028 JST
14                                                   )
             Plaintiff,                              )
15                                                   )   UNITED STATES’ NOTICE OF MOTION AND
        v.                                           )   MOTION TO EXCLUDE TIME UNDER THE
16                                                   )   SPEEDY TRIAL ACT
     JEHOADDAN WILSON,                               )
17                                                   )
             Defendant.                              )
18                                                   )   Next Date: May 1, 2020
                                                     )   Court: Hon. Jon S. Tigar
19

20           Today, the Court issued a Clerk’s Notice continuing the status hearing in the above-captioned
21 case from March 20, 2020 to May 1, 2020. Presumably this was done because of the ongoing issues

22 surrounding the novel coronavirus. As a result, the United States hereby moves this Court for an order

23 excluding time under the Speedy Trial Act, 18 U.S.C. § 3161 from March 6, 2020 to May 1, 2020.

24           The Court may appropriately exclude time on ends-of-justice grounds. The country’s public
25 health interest in stemming the spread of COVID-19 outweighs the interest of the “public and the

26 defendant in a speedy trial.” § 31671(h)(7)(A); see also Furlow v. United States, 644 F.2d 764 (9th Cir.

27 1981) (finding no Speedy Trial Act violation where the district court granted an ends-of-justice

28 continuance following the eruption of Mt. St. Helens). The Court, in General Order No. 72, has

     US MOTION TO EXCLUDE TIME                       1
     17-0028 JST
              Case 4:17-cr-00028-JST Document 215 Filed 03/18/20 Page 2 of 3




 1 recognized that the ends of justices are served by ordering continuances due to the effect that the public

 2 health recommendations have on the availability of counsel, the court, and any potential jurors.

 3          A failure to grant the requested continuance would unreasonably deny defense counsel the

 4 reasonable time necessary for effective preparation, taking into account the exercise of due diligence

 5 because his/her ability to meet with the client and review discovery may be constrained by shelter-in-

 6 place and quarantines. § 3161(h)(7)(B)(iv). Moreover, while Wilson is expected to obtain counsel this

 7 Friday, March 20, 2020, she does not currently have counsel, such that this period should be excluded

 8 on continuity of counsel grounds, and the new counsel will require time for effective preparation. Id.

 9 An exclusion is also appropriate for the period from March 6, 2020 to March 20, 2020 for continuity of
10 counsel and to allow the defendant reasonable time to obtain counsel. Id.

11          The government also requests that nothing in this motion shall preclude a finding that other

12 provisions of the Speedy Trial Act dictate that time should be excluded from its provisions.

13

14 DATED: March 18, 2020                                         Respectfully submitted,

15                                                               DAVID L. ANDERSON
                                                                 United States Attorney
16

17
                                                                 ____________/s____________
18                                                               ROBERT DAVID REES
                                                                 ALEXIS LOEB
19                                                               Assistant United States Attorneys
20

21

22

23

24

25

26

27

28

     US MOTION TO EXCLUDE TIME                       2
     17-0028 JST
              Case 4:17-cr-00028-JST Document 215 Filed 03/18/20 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2          For the reasons stated above, the Court finds that exclusion from the time limits applicable under

 3 18 U.S.C. § 3161 for the period from March 18, 2020, through May 1, 2020, is warranted and that the

 4 ends of justice served by the continuance outweigh the best interests of the public and the defendant in a

 5 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The country’s public health interest in stemming the spread of

 6 COVID-19 outweighs the interest of the “public and the defendant in a speedy trial,” as noted in General

 7 Order No. 72. Also, a failure to grant the requested continuance would unreasonably deny defense

 8 counsel the reasonable time necessary for effective preparation, taking into account the exercise of due

 9 diligence, because his or her ability to meet with the client and prepare for trial is constrained by the
10 shelter-in-place order, and because new counsel is expected to be appointed on March 20, 2020 and will

11 require time thereafter to prepare. Finally, an exclusion of time is warranted for continuity of counsel

12 and to allow time for the defendant to obtain counsel because the defendant does not currently have

13 counsel.

14

15 IT IS SO ORDERED.

16

17 DATED:                                                         ________________________
                                                                  HON. JON S. TIGAR
18                                                                United States District Judge
19

20

21

22

23

24

25

26

27

28

     US MOTION TO EXCLUDE TIME                        3
     17-0028 JST
